Citation Nr: 1242954	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-28 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a hernia.  

3.  Entitlement to an initial rating in excess of 20 percent for a rotator cuff tear, right shoulder.

4.  Entitlement to an initial rating in excess of 10 percent for a back disability.

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, left leg.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to October 1975, with active duty for training from August 1981 to December 1981.  He served on active duty from January 1991 to September 1991, and from February 2003 to February 2005.  

The issues of entitlement to service connection for PTSD and an umbilical hernia were certified to the Board; however, in light of Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) the issues are as reflected on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With respect to the claimed psychiatric disorder, the record reflects current diagnoses of PTSD and major depressive disorder.  A March 2005 Persian Gulf Registry examination report shows complaints of anxiety and sleep problems related to the 2004 accidental death of a civilian employee and the suicide of a soldier under the Veteran's supervision.  In a February 2008 stressor statement, the Veteran reported that in the summer of 2004, while stationed at Ft. Dix and assigned to the 237th Maintenance Company, he witnessed the death of a civilian employee when a 92,000-pound crane hit his head.  In addition, he reported that during the same period, a service colleague identified as Raymond R. Begin attempted suicide.  He stated that he discussed the incident with his 1st Sergeant and that service member was discharged.  In January 2005 he was told that the service member had committed suicide.  

In June 2008, the RO issued a formal finding that indicated there was insufficient information to send to the Joint Services Records Research Center (JSRRC) to corroborate the stressful events and/or insufficient to allow for meaningful research of the Marine Corps or National Archives and Records Administration (NARA) records.  The Board notes, however, that in addition to having generally identified a three-month period during which the reported incidents occurred (e.g. summer of 2004), as well as the location of the unit to which he (and the individuals involved) was attached at the time of the incidents (i.e. 237th Maintenance), the Veteran identified the name of the service member (i.e. Raymond R. Begins) who reportedly attempted suicide.  Based on this information, the Board finds that on remand his reported stressors should be further developed.  

With respect to the hernia, the Board notes that a March 2005 VA Persian Gulf Registry examination, conducted shortly after active duty discharge, shows a ventral hernia upon examination of the abdomen.  VA afforded the Veteran an examination as to the etiology of his hernia in June 2007.  A VA examiner diagnosed a current umbilical hernia, but a nexus opinion was not provided.  The Veteran essentially asserts that because there was no injury between separation from service in February 2005 and the identification of the hernia in March 2005, the hernia developed during service.  Given the state of the record, the Board finds that the Veteran should undergo another VA examination for an opinion as to whether his current hernia is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In addition, review of the claims file reflects that the Veteran likely receives ongoing VA medical treatment for these disorders; however, VA records are only current through May 2010, and more recent records are not available via Virtual VA.  Thus on remand, any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  The RO should also contact the Veteran and ask that he identify any additional, pertinent non-VA treatment records that are outstanding.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Veteran seeks entitlement to higher initial ratings for his service-connected right shoulder rotator cuff tear, back disability, and left leg radiculopathy.  Service connection for these disabilities was granted in a June 2006 rating decision.  In a statement received by VA in August 2006, the Veteran expressed disagreement with that rating decision, specifically as it related to the initial ratings assigned for these three particular disabilities.  The RO has not issued the Veteran an SOC with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment for his psychiatric and hernia disabilities.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already of record, including any pertinent VA treatment records dated since May 2010.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with his complaints of symptoms referable to his psychiatric symptoms and hernia during and/or since service. 

3.  Ask the Veteran to provide any additional information, including dates, locations, names of other persons involved, etc. relating to his claimed in-service stressors.  He should be asked to narrow down the timeframe of his two reported stressors to a 60-day period(s) in 2004.

4.  Contact the appropriate records management agency and request that efforts be undertaken to corroborate the attempted suicide of the Veteran's fellow service member identified as Raymond R. Begin (or Biggens) in the summer of 2004; and if sufficient information is received from the Veteran, corroboration of the accidental death of the civilian employee assigned to the 237th Maintenance Company and working at Ft. Dix.  If appropriate, this development should include research of unit or organizational histories, unit records, lessons learned (OR-LLs), morning reports, daily journal, or operational reports for the specific periods identified by the Veteran for which his stressors are alleged to have occurred.

5.  After associating with the claims folder any pertinent, outstanding records, and completion of any JSSRC inquiry, arrange for the Veteran to undergo a comprehensive VA psychiatric examination.  The claims folder, and a copy of the Remand, must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  All psychiatric disabilities, to include PTSD and depressive disorder, found to be present, should be noted.  The examiner should opine as to whether it is at least as likely as not that any psychiatric disability found to be present (to include, but not limited to PTSD and depressive disorder) had onset during service; or within one year of discharge; or is otherwise causally related to service.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  After associating with the claims folder any pertinent outstanding records, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any hernia found to be present.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that any hernia found to be present had onset in service or is otherwise related to service.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  Issue the Veteran an SOC for the claims of higher initial ratings for the service-connected right shoulder rotator cuff tear, back disability, and left leg radiculopathy, to include notification of the need to timely file a Substantive Appeal to perfect his appeal.

8.  Readjudicate the appeal.  If the benefits sought are not granted in full, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


